ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
EPC Service, Inc.                            )      ASBCA No. 60018
                                             )
Under Contract No. W9 l 28A- l 4-C-0025      )

APPEARANCE FOR THE APPELLANT:                       Hopewell H. Darneille III, Esq.
                                                     Jackson Kelly PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Nathan Kanale Sadowski, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District,
                                                      Honolulu

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 August 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board.
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60018, Appeal of EPC Service, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals